Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/09/2022 is acknowledged.  The traversal is on the ground(s) that the groups are related and that there is not a serious burden to search and examine both groups together.  This is not found persuasive because the two groups of inventions have acquired a separate status in the art in view of their different classification.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/09/2022.

Claim Objections
Claims 4-5, 7-8 and 20 are objected to because of the following informalities:  
in line 1 of Claim 4, insert --,-- after “claim 3”;
in line 1 of Claim 5, insert --,-- after “claim 1”
in line 1 of Claim 7, insert --,-- after “claim 1”;
in line 1 of Claim 8, insert --,-- after “claim 1”;
in line 1 of Claim 20, insert --,-- after “claim 17”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit”, “radiation sensor circuit”, and “independent monitoring circuit” in claim 1; “power supply circuit” in claim 10; “radiation sensor circuit” and “independent monitoring circuit”, and “processing unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the at least one radiation sensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 7, it is not clear whether the claim is attempting to set forth that the disinfection device is comprised of a plurality of processing units or merely to set forth a function/arrangement/connection of the at least one radiation sensor circuit and the independent monitoring circuit.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshays (20140341777) .
	As to Claim 1, Deshays (‘777) discloses a disinfection device (see Figures 1-11B), comprising: 
a disinfection chamber (110; 200; 300; 400; 500; 700) having an interior volume; 
at least one radiation source (202; 302; 402; 502; 702; 1158) configured to emit radiation into the interior volume of the disinfection chamber (110; 200; 300; 400); 
a processing unit (1152) arranged to execute computer instructions that, when executed by the processing unit, cause the processing unit (1152) to direct a delivery of a disinfection dose of the radiation into the interior volume of the disinfection chamber (110; 200; 300; 400) (see Figure 11B); 
at least one radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) configured to detect the radiation within the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700) and further configured, based on how much of the radiation is detected, to determine when said disinfection dose has been delivered (see Figures 11A); and 
an independent monitoring circuit (one or more of the other 306;406; 504; 704; UV sensor 2; 1160) arranged to validate a proper operation of the at least one radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) (see entire document, particularly Figures 1-11B, p. 19 [0148], p. 20 [01158]-[0165]).
	As to Claim 2, Deshays (‘777) discloses that the computer instructions comprise further computer instructions that, when executed by the processing unit (1152), cause the processing unit (1152) to: 
direct the at least one radiation source (202; 302; 402; 502; 702; 1158) to begin emitting the radiation into the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700) (e.x.: 1034; 1155 – see Figures 11A-11B); 
generate an accumulated radiation value, the accumulated radiation value representing an amount of radiation detected by the at least one radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) (1102, 1110, 1112 - see entire document, particularly Figure 11A, p. 15 [0092]); 
verify that the accumulated radiation value reaches a first radiation threshold (i.e.: 1118, 1120 - see entire document, particularly Figure 11A, p. 15 [0093]); and 
direct the at least one radiation source (202; 302; 402; 502; 702; 1158) to stop emitting the radiation into the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700) (i.e.: 1116 - see Figure 11A).
As to Claim 3, Deshays (‘777) discloses that the disinfection device (see Figures 1-11B) further comprises: 
a first photodiode (306; 406; 504; 704; UV sensor 1; 1160) arranged in the at least one radiation sensor circuit, the first photodiode (306; 406; 504; 704; UV sensor 1; 1160) positioned at a first location in the interior volume of the disinfection chamber (110; 200 300; 400; 500; 700) (see entire document, particularly Figures 5A, 6A, and 7A, p. 14 [0085]); 
a second photodiode (306; 406; 504; 704; UV sensor 1; 1160) arranged in the at least one radiation sensor circuit, the second photodiode (306; 406; 504; 704; UV sensor 1; 1160) positioned at a second location in the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700) (see entire document, particularly Figures 5A, 6A, and 7A, p. 14 [0085]); and  
69a third photodiode (306; 406; 504; 704; UV sensor 2; 1160) arranged in the independent monitoring circuit, the third photodiode (306; 406; 504; 704; UV sensor 2; 1160) positioned at a third location in the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700), wherein the first location, the second location, and the third location are different locations (see entire document, particularly Figures 5A, 6A, and 7A, p. 14 [0085]). 
As to Claim 4, Deshays (‘777) discloses that the second location and the third location are in close proximity to each other (see Figures 5A, 6A, and 7A).
As to Claim 5, Deshays (‘777) discloses that the processing unit (1152) is arranged to receive first radiation information from the at least one radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) and capable of not receiving second radiation information from the independent monitoring circuit (one or more of the other 306; 406; 504; 704; UV sensor 2; 1160) (i.e. which is connected to another one of 1152 – see entire document, particularly p. 18 [0108] – 4th – 5th lines from the bottom).
As to Claim 6, Deshays (‘777) discloses that the disinfection device (see Figures 1-11B) further comprises a second processing unit (1152) (i.e. another one of 1152 – see entire document, particularly p. 18 [0108] – 4th – 5th lines from the bottom)  arranged to receive first radiation information from the independent monitoring circuit (one or more  of the other 306; 406; 504; 704; UV sensor 2; 1160) and capable of not receiving second radiation information from the at least one radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160).
As to Claim 7, Deshays (‘777) discloses that the at least one radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) and the independent monitoring circuit (one or more  of the other 306; 406; 504; 704; UV sensor 2; 1160) capable of communicating radiation information to different processing units (1152) (see entire document, particularly p. 18 [0108] – 4th – 5th lines from the bottom).
As to Claim 8, Deshays (‘777) discloses that the processing unit (1152) is communicatively coupled to both the at least one radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) and the independent monitoring circuit (306; 406; 504; 704; UV sensor 2; 1160) (i.e. 1160 to 1152 - see Figure 11B).
As to Claim 9, Deshays (‘777) discloses that the disinfection device (see Figures 1-11B) further comprises a second processing unit (1152) (i.e. another one of 1152 – see entire document, particularly p. 18 [0108] – 4th – 5th lines from the bottom)  capable of being communicatively coupled to only one of the at least one radiation sensor circuit (306; 406; 504; 704; UV sensor 1) and the independent monitoring circuit (one or more of the other 306/406/504/704; UV sensor 2).
As to Claim 10, Deshays (‘777) discloses that the disinfection device (see Figures 1-11B) further comprises a power supply circuit (see entire document, particularly p. 13 [0079] – last 10 lines) capable of being electrically coupled to only one of the at least one radiation sensor circuit and the independent monitoring circuit (i.e. “one or more components of the system may be… powered by one or more batteries or other portable power sources” - see entire document, particularly p. 13 [0079] -5th – 7th lines from the bottom). 

	As to Claim 16, Deshays (‘777) discloses a disinfection device (see Figures 1-11B) comprising: 
a disinfection chamber (110; 200; 300; 400; 500; 700) having an interior volume (see Figures 1-10B); 
at radiation source (202; 302; 402; 502; 702; 1158) configured to emit radiation into the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700); 
at radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) arranged to detect the radiation within the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700) (see Figures 3A-7B and 11A-11B); and 
an independent monitoring circuit (one or more of the other 306; 406; 504; 704; UV sensor 1; 1160) arranged to detect the radiation within the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700) (see Figures 1-11B).
a computing device (1150) that includes (see Figure 11B):
a memory (1154, 1156) (see entire document, particularly Figures 11B, p. 17 [0106]-[0107]) arranged to store: 
first radiation values captured by the radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) (see Figure 11B); 
second radiation values captured by the independent monitoring circuit (one or more of the other of 306; 406; 504; 704; UV sensor 2; 1160) (see Figure 11B) ; and 
computer instructions (1100) (1154, 1156 - see entire document, particularly Figures 11A-11B, p. 15 [0096], p. 18 [0109]); and; 
a processing unit (1152) arranged to execute the computer instructions (1100; 1154, 1156) which, when executed by the processing unit (1152), cause the processing unit (1152) to (see entire document, particularly Figure 11A, pp. 17-18 [0108], p. 18 [0109]): 
direct the radiation source (202; 302; 402; 502; 702; 1158) to start emitting the radiation into the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700) (see entire document, particularly Figure 11B, p. 18 [0111]); 
generate a first accumulated radiation value based on the first radiation values stored in the memory (i.e. step 1112 – see entire document, particularly Figure 11A, p. 15 [0090] – lines 9-10 and [0092] – lines 3-5, p. 18 [0111], p. 21 [0128]); 
generate a second accumulated radiation value based on the second radiation values stored in the memory (i.e. step 1112 – see entire document, particularly Figure 11A, p. 15 [0090] – lines 9-10 and [0092] – lines 3-5, p. 18 [0111], p. 21 [0128]); 
direct the radiation source (202; 302; 402; 502; 702; 1158) to stop emitting the radiation into the interior volume of the disinfection chamber (110; 200; 300; 400; 500; 700) after the first accumulated radiation value has reached a first radiation threshold (i.e. step 1116 - see entire document, particularly Figures 11A, p. 18 [0111], p. 19 [0114]); 
determine a validation result based on a comparison of the first accumulated radiation value to the second accumulated radiation value (i.e. step 1118/1120 – see entire document, particularly Figure 11A, p. 14 [0087]-[0089], p. 15 [0093]); and 
assert, based on the validation result, at least one of a validated disinfection signal (i.e. step 1122 – see entire document, particularly Figure 11A, p. 15 [0093]) and an error signal (i.e. step 1126 – see entire document, particularly Figure 11A, p. 15 [0093]).
As to Claim 17, Deshays (‘777) discloses that the disinfection device (see Figures 1-11B) further comprises: 
a first photodiode arranged in the radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) (see entire document, particularly Figures 5A, 6A, 7A and 11B, p. 14 [0085]); 
a second photodiode arranged in the radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) (see entire document, particularly Figures 5A, 6A, 7A and 11B, p. 14 [0085]); and  
69a third photodiode arranged in the independent monitoring circuit (306; 406; 504; 704; UV sensor 2; 1160) (see entire document, particularly Figures 5A, 6A, 7A and 11B, p. 14 [0085]). 
	As to Claim 18, Deshays (‘777) discloses that the processing unit (1152) is arranged to execute the computer instructions (1100; 1154, 1156) which, when executed by the processing unit (1152), cause the processing unit (1152) further to (see entire document, particularly Figure 11A, pp. 17-18 [0108], p. 18 [0109]):
generate the first accumulated radiation value from a mathematical combination (i.e. addition) of first radiation information captured by at least the first and second photodiodes (306; 406; 504; 704; UV sensor 1; 1160) (i.e. step 1112 – see entire document, particularly Figure 11A, p. 14 [0089] – lines 7-9, p. 15 [0090] – lines 9-10 and [0092] – lines 3-5, p. 18 [0111], p. 21 [0128]); 
generate the second accumulated radiation value from second radiation information captured by the third diode (306; 406; 504; 704; UV sensor 2; 1160) (i.e. step 1112 – see entire document, particularly Figure 11A, p. 15 [0090] – lines 9-10 and [0092] – lines 3-5, p. 18 [0111], p. 21 [0128]); 
As to Claim 19, Deshays (‘777) discloses that the processing unit (1152) is arranged to execute the computer instructions (1100; 1154, 1156) which, when executed by the processing unit (1152), cause the processing unit (1152) further to (see entire document, particularly Figure 11A, pp. 17-18 [0108], p. 18 [0109]):
	apply at least one first calibration factor during the generation of the first accumulated radiation value (i.e. 1106 – see entire document, particularly Figure 11A, p. 14 [0089] – particularly lines 7-9); and
	apply at least one second calibration factor during the generation of the second accumulated radiation value (i.e. 1108 – see entire document, particularly Figure 11A, , p. 14 [0089] – particularly lines 7-9).
As to Claim 20, Deshays (‘777) discloses that the processing unit (1152) includes at least two different processors (1152) (see entire document, particularly p. 18 [0108] – 4th – 5th lines from the bottom), the at least two different processors (1152) including a first processor capable of receiving first radiation information from the radiation sensor circuit (306; 406; 504; 704; UV sensor 1; 1160) and a second processor capable of receiving second radiation information from the independent monitoring circuit (306; 406; 504; 704; UV sensor 2; 1160).

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deshays (20200179543) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	As to Claim 1, Deshays (‘543) discloses a disinfection device (100), comprising: 
a disinfection chamber (110) having an interior volume (112); 
at least one radiation source (120) configured to emit radiation into the interior volume (112) of the disinfection chamber (120); 
a processing unit (140) arranged to execute computer instructions that, when executed by the processing unit, cause the processing unit (140) to direct a delivery of a disinfection dose of the radiation into the interior volume (112) of the disinfection chamber (110); 
at least one radiation sensor circuit (130) configured to detect the radiation within the interior volume (112) of the disinfection chamber (110) and further configured, based on how much of the radiation is detected, to determine when said disinfection dose has been delivered (see entire document, particularly p. 18 [0144]); and 
an independent monitoring circuit (one or more of the other 130; 240, 130; 240a, 130a; 240b, 130b) arranged to validate a proper operation of the at least one radiation sensor circuit (130) (see entire document, particularly Figures 1, 2B, and 5A-5E, p. 19 [0148], p. 20 [01158]-[0165]).
	As to Claim 2, Deshays (‘543) discloses that the computer instructions comprise further computer instructions that, when executed by the processing unit (140), cause the processing unit (140) to: 
direct the at least one radiation source (120) to begin emitting the radiation into the interior volume (112) of the disinfection chamber (110) (e.x.: 1034; 1155 – see entire document, particularly Figures 10C and 12, p. 18 [0144] – lines 2-8); 
generate an accumulated radiation value, the accumulated radiation value representing an amount of radiation detected by the at least one radiation sensor circuit (130) (e.x.: 1155 - see entire document, particularly Figure 12, p. 18 [0144] – lines 2-8, p. 26 [0223] – lines 1-4); 
verify that the accumulated radiation value reaches a first radiation threshold (e.x.: 1156 - see entire document, particularly Figure 12, p. 18 [0144] – lines 11-30); and 
direct the at least one radiation source (120) to stop emitting the radiation into the interior volume (112) of the disinfection chamber (110) (e.x.: 1036 - see entire document, particularly Figure 10C, p. 18 [0144] – lines 11-14).
As to Claim 3, Deshays (‘543) discloses that the disinfection device (100) further comprises: 
a first photodiode (130) arranged in the at least one radiation sensor circuit the first photodiode (130)  positioned at a first location in the interior volume (112) of the disinfection chamber (110) (see Figures 2B and 5A); 
a second photodiode (130) arranged in the at least one radiation sensor circuit the second photodiode (130) positioned at a second location in the interior volume (112) of the disinfection chamber (110) (see Figures 2B and 5A); and  
69a third photodiode (130; 130a; 130b) arranged in the independent monitoring circuit (240; 240a; 240b), the third photodiode (130; 130a; 130b) positioned at a third location in the interior volume (112) of the disinfection chamber (110), wherein the first location, the second location, and the third location are different locations (see Figures 2B, 5A-5E, and 7C-7G). 
As to Claim 4, Deshays (‘543) discloses that the second location and the third location are in close proximity to each other (see Figures 5D-5E and 7G(b)).
As to Claim 5, Deshays (‘543) discloses that the processing unit (140) is arranged to receive first radiation information from the at least one radiation sensor circuit (130) and capable of not receiving second radiation information from the independent monitoring circuit (one or more of the other 130; 240, 130; 240a, 130a; 240b, 130b) (i.e. connected to another one of 140 – see entire document, particularly p. 38 [0293] – lines 2-4).
As to Claim 6, Deshays (‘543) discloses that the disinfection device (100) further comprises a second processing unit (140) (i.e. another one of 140 – see p. 38 [0293] – lines 2-4)  arranged to receive first radiation information from the independent monitoring circuit (one or more  of the other 130; 240, 130; 240a, 130a; 240b, 130b) and capable of not receiving second radiation information from the at least one radiation sensor circuit (130).
As to Claim 7, Deshays (‘543) discloses that the at least one radiation sensor circuit (130) and the independent monitoring circuit (one or more  of the other 130; 240, 130; 240a, 130a; 240b, 130b) capable of communicating radiation information to different processing units (140) (see entire document, particularly p. 38 [0293] – lines 2-4).
As to Claim 8, Deshays (‘543) discloses that the processing unit (140) is communicatively coupled to both the at least one radiation circuit (130) and the independent monitoring circuit (240; 240a, 130a; 240b, 130b) (see Figure 1).
As to Claim 9, Deshays (‘543) discloses that the disinfection device (100) further comprises a second processing unit (140) (i.e. another one of 140 – see p. 38 [0293] – lines 2-4)  capable of being communicatively coupled to only one of the at least one radiation sensor circuit (130) and the independent monitoring circuit (one or more  of the other 130; 240, 130; 240a, 130a; 240b, 130b).
As to Claim 10, Deshays (‘543) discloses that the disinfection device (100) further comprises a power supply circuit (see p. 18 [0147]) capable of being electrically coupled to only one of the at least one radiation sensor circuit and the independent monitoring circuit (i.e. “one or more components of the system 100 … powered by one or more batteries or other portable power sources” - see entire document, particularly pp. 18-19 [0174] -5th – 7th lines from the bottom). 

Double Patenting
Applicant is advised that should claims 5 and 6 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 6586172, 20150144575, 20050202395, 20030064001, 20030060747, 20030030011, 11385623.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799